Citation Nr: 1707770	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  10-17 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 50-percent disabling.


REPRESENTATION

Veteran represented by:	Joseph R. Moore of Bergmann & Moore, LLC
	Attorney at Law


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1969 to May 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO, in response to a Statement in Support of Claim, dated August 29, 2007, denied entitlement to a disability rating in excess of 30 percent for PTSD and entitlement to a TDIU.  The Veteran filed a timely notice of disagreement in January 2008, and, following issuance of a Statement of the Case, perfected an appeal to the Board in April 2010.

In a May 2015 decision, the Board (in pertinent part) granted entitlement to a 50 percent rating, but no higher, for the Veteran's PTSD, and remanded the issue of entitlement to a TDIU for evidentiary development.  The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In January 2016, a joint motion for partial remand (JMPR) was submitted in which the parties agreed that the Board failed to provide an adequate statement of reasons or bases for its decision to deny a rating in excess of 50 percent for PTSD.  That issue is now returned to the Board for review.  (The issue of entitlement to a TDIU is in remand status and is not before the Board at this time.)


FINDING OF FACT

The Veteran's claim for increased compensation of  his PTSD has been productive of total occupational and social impairment.





CONCLUSION OF LAW

The criteria for a 100-percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).  In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Increased Rating for PTSD

The Veteran's service-connected PTSD is currently rated as 50-percent disabling.  He contends, and the Board agrees, that he is entitled to a total schedular rating based on the nature and severity of his psychiatric symptomatology.

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD symptoms are rated under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 50-percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70-percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.  As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the Diagnostic Code to determine whether an increased rating is warranted.

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998).

Here, the evidence of record establishes that the Veteran has suffered from symptoms of PTSD throughout the appeal period, which requires a rating of 100 percent.  For instance, in August 2007, a VA psychiatry note indicated that he was involved in an altercation with his girlfriend that resulted in a domestic violence charge being filed.  (The case was later dismissed.)  At that time, the Veteran reported low motivation, memory problems, impaired judgment, and depressed mood.  He was unemployed and had "no social interaction."  Diagnoses of PTSD and alcohol dependence, in early remission, were noted.  He continued to be seen by his VA psychologist and received intermittent counseling.  His global assessment of functioning (GAF) score was noted at 50.  

On VA examination in October 2007, the Veteran reported feeling isolated and depressed.  He was twice divorced and had 3 children, with whom he had no recent contact.  He reported that his activities generally involved staying at home or drinking at bars.  The examiner noted that the Veteran had a history of violence and assaultive behavior, including an incident when he attacked his roommate.  He reported that the Veteran regularly drank and used marijuana.  On mental status examination, the Veteran maintained poor eye contact and was unshaven.  He was lethargic and his mood was depressed.  He reported suicidal ideation.  In sum, the examiner indicated that the Veteran's PTSD resulted in deficiencies in judgment, thinking, family relations, and work.  Specifically, the examiner noted (among other symptoms) that the Veteran had memory problems; that he was irritable and unable to maintain gainful employment due to his unwillingness to compromise and accept constructive criticism and supervision; and that he was "virtually alone."

In a January 2008 statement, the Veteran reported feeling depressed and indicated that he had memory loss, anxiety attacks, insomnia, and thoughts of ending his life.  He reported that at times he had no understanding of what his representative told him, and stated he had "no friends or a social life."

In August 2008, the Veteran was hospitalized after he expressed suicidal ideation at his HIV clinic.  A VA progress note indicated that he had previously put a gun in his mouth but "never planned to pull [the] trigger."  In another psychiatry note dated in August 2008, it was noted that he had "CHRONIC THOUGHTS OF SHOOTING SELF." 

On VA examination in December 2009, the Veteran reported that he "doesn't do much of anything" aside from watching television, doing things around the house, working in his yard, and shopping for groceries.  He reported that he had reduced his alcohol use from 8 to 10 drinks per day one year prior to 2 or 3 drinks per day at the time of the examination.  He appeared anxious and depressed with a constricted affect, and was easily distracted.  He reported chronic passive suicidal ideation, and stated he had a gun at home that he "sometimes pulls out, cleans, and looks at while he thinks about death."  He stated he was prone to angry outbursts in response to minor stressors and acknowledged a history of domestic violence.  He also reported mild memory impairment.  In sum, the examiner noted that the Veteran's PTSD resulted in deficiencies in judgment, thinking, family relations, and mood.

In his April 2010 VA Form 9, the Veteran indicated that he was unable to work with other people and could not stay focused on tasks.  He also reported that he was unable to have relationships.

On VA examination in January 2012, the Veteran reported that he remained socially isolated and withdrawn.  He stated that he was fired in 1994 and had not worked since then because of his mental condition.  He reported that he had been in several fist fights, as recently as 6 months ago.  In terms of current symptoms, he reported depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, memory loss, impaired judgment, disturbance of motivation and mood, inability to establish and maintain relationships, suicidal ideation, impaired impulse control, spatial disorientation, intermittent inability to perform activities of daily living, and disorientation to time or place.  He reported that he would sometimes stay in bed for several days, during which time he would miss taking a shower for 2 or 3 days in a row.  He exhibited forgetfulness in conversation, and reported occasional hallucinations and delusions.  In sum, the examiner noted that the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas.  The examiner indicated that the Veteran had been unable to work since 1994 "due to anger and difficulty getting along with other people, his depressed mood, anxiety, and difficulty concentrating.  He has held several jobs prior to 1994, following Vietnam, but he has been fired from most of them."

In March 2015, the Veteran underwent a private psychiatric evaluation.  The report from this evaluation reflects the psychiatrist's conclusion that the Veteran was "severely and pervasively mentally ill," and, moreover, was "profoundly impaired" within months of his discharge from service.  The psychiatrist indicated that, by February 1995, the Veteran was "completely unable to function in any time of occupational setting."  The report further indicated that the Veteran was a "socially isolated recluse" who existed "on the fringe of society."  It was noted that the Veteran exhibited passive suicidal ideation and also had active suicidal ideation with specific plans such as to shoot himself or overdose on medications or illicit drugs.  The report included a lengthy review of the Veteran's treatment history as well as summaries based on his lay reports.

In light of the above evidence, the Board finds, when resolving doubt in the Veteran's favor, that his PTSD has been productive of total social and occupational impairment since he filed his claim for an increased rating in August 2007.  Thus, a 100-percent schedular rating is warranted for the entire appeal period.  Throughout the relevant period, his PTSD has caused a wide variety of psychiatric symptoms, to include difficulty concentrating, impaired impulse control, irritability, depression, and (most importantly) social isolation, severe occupational impairment, and chronic suicidal ideation.  Although the Veteran demonstrated times when he responded appropriately and was oriented to time and place, the record reflects that his PTSD has required constant treatment, including an incident when he was hospitalized for suicidal ideation.  He has a violent past with ongoing impulse control issues, and has had hallucinations and delusions as well as impaired judgment.  His PTSD appears to have made it impossible for him to maintain employment.  Additionally, although the intensity of the individual symptoms varied, the Board finds it significant that VA and private examiners generally found his overall impairment to be severe, with significant impairment in judgment, thinking, social relationships, work, and mood.

Resolving all doubt in favor of the Veteran, the Board concludes that the medical and lay evidence of record supports an increased schedular rating of 100 percent, for the entire appeal period.  See 38 C.F.R. § 4.130.



ORDER

Entitlement to a 100-percent schedular rating for PTSD is granted.



____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


